UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (800) 649-2877 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock $6 Par Value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨Noý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Noý The aggregate market value of voting and non-voting common equity held by non affiliates of the registrant as of June 30, 2010 (2nd quarter) was approximately $200,209,614 (based on the $19.74 per share closing price of the Company’s Common Stock, $6 Par Value, as reported on the New York Stock Exchange on June 30, 2010).In determining who are affiliates of the Company for purposes of computation, it is assumed that directors, officers, and other persons who held on December 31, 2010, more than 5 percent of the issued and outstanding Common Stock of the Company are “affiliates” of the Company.The characterization of such directors, officers, and other persons as affiliates is for the purposes of this computation only and should not be construed as a determination or admission for any other purpose. On February 28, 2011 there were outstanding 13,361,029 shares of voting Common Stock, $6 Par Value. DOCUMENTS INCORPORATED BY REFERENCE The Company’s Definitive Proxy Statement relating to its Annual Meeting of Stockholders to be held on May 3, 2011 to be filed with the Securities and Exchange Commission pursuant to Regulation 14A under the Securities Act of 1934, is incorporated by reference in Items 10, 11, 12, 13 and 14 of Part III of this Form 10-K. CENTRAL VERMONT PUBLIC SERVICE CORPORATION FORM 10-K – 2010 TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Removed and Reserved 16 PART II Item 5. Market for Registrant’s Common Equity, RelatedStockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 49 Item 8. Financial Statements and Supplementary Data 51 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits Signatures Page 1 of 128 GLOSSARY OF TERMS The following is a glossary of frequently used abbreviations or acronyms that are found in the report: Current or former CVPS Companies, Segments or Investments CRC Catamount Resources Corporation Custom Custom Investment Corporation CV or CVPS Central Vermont Public Service Corporation East Barnet Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. Transco Vermont Transco LLC VELCO Vermont Electric Power Company, Inc. VETCO Vermont Electric Transmission Company, Inc. VYNPC Vermont Yankee Nuclear Power Corporation Regulatory and Other Authorities DOE United States Department of Energy DPS Vermont Department of Public Service FERC Federal Energy Regulatory Commission IRS Internal Revenue Service NRC Nuclear Regulatory Commission PSB Vermont Public Service Board SEC Securities and Exchange Commission VANR Vermont Agency of Natural Resources Other AFUDC Allowance for funds used during construction AOCL Accumulated other comprehensive loss ARP MOU Memorandum of Understanding with the DPS on the Alternative Regulation II Plan ARRA American Recovery and Reinvestment Act CDA Connecticut Development Authority Bonds Connecticut Yankee Connecticut Yankee Atomic Power Company CVPS SmartPower™ CV’s “smart grid” program designed to modernize and automate the electrical grid, provide automated meter reading, and empower consumers to make better energy choices. The plan includes two-way communications systems and strategies to introduce new rate designs, including dynamic pricing and demand response programs. CVPS SmartPower™ MOU Memorandum of Understanding with the DPS on CVPS SmartPower™ DNC Dominion Nuclear Connecticut Dodd-Frank Act Dodd-Frank Wall Street Reform and Consumer Protection Act DUP Vermont's Distributed Utility Planning EEI Edison Electric Institute EEU Vermont Energy Efficiency Utility Entergy-Vermont Yankee Entergy Nuclear Vermont Yankee, LLC EPACT Federal Energy Policy Act of 2005 EPS Earnings per share ERM Enterprise Risk Management ESAM Earnings sharing adjustment mechanism FASB Financial Accounting Standards Board FCM Forward Capacity Market FTRs Financial Transmission Rights GMP Green Mountain Power Corporation Page 2 of 128 HQUS PPA Long-term power purchase and sale agreement with H.Q. Energy Services (U.S) Inc. IASB International Accounting Standards Board IFRS International financial reporting standards IPPs Independent Power Producers ISO-NE New England Independent System Operator kWh Kilowatt-hours Maine Yankee Maine Yankee Atomic Power Company Moody's Moody's Investors Service MOU Memorandum of Understanding MW Megawatt MWh Megawatt-hours NOATT NEPOOL Open Access Transmission Tariff NYSE New York Stock Exchange OASIS Open Access Same-time Information System Omnibus Stock Plan Central Vermont Public Service Corporation Omnibus Stock Plan PCAM Power supply and transmission-by-others cost adjustment mechanism PCB Polychlorinated biphenyl contamination Pension Plan A qualified, non-contributory, defined-benefit pension plan Phase I Hydro-QuébecPhase I Phase II Hydro-QuébecPhase II PPA Purchased power contract PPACA The Federal Patient Protection and Affordable Care Act PSNH Public Service Company of New Hampshire PTF Pool Transmission Facility Readsboro Readsboro Electric Department ROA Return on Assets ROE Return on Equity RTO Regional Transmission Organization SERP Officers' Supplemental Retirement Plan SMD Standard Market Design SPEED Sustainably Priced Energy Development Program for Vermont Utilities Staffing MOU Memorandum of Understanding with the DPS to review staffing level TbyO Transmission by Others costs The Exchange Act Securities and Exchange Act of 1934 TPH Total petroleum hydrocarbons TSR Total Shareholder Return U.S. GAAP Generally Accepted Accounting Principles in the United States of America VEDA Vermont Economic Development Authority Vermont Marble Vermont Marble Power Division of Omya Industries, Inc. VIDA Vermont Industrial Development Authority Bonds VJO Vermont Joint Owners VPPSA Vermont Public Power Supply Authority VTA Vermont Transmission Agreement (1991) VY PPA Purchased power contract between VYNPC and Entergy-Vermont Yankee Yankee Atomic Yankee Atomic Electric Company Page 3 of 128 CENTRAL VERMONT PUBLIC SERVICE CORPORATION Cautionary Statements Regarding Forward-Looking InformationStatements contained in this report that are not historical fact are forward-looking statements within the meaning of the ‘safe-harbor’ provisions of the Private Securities Litigation Reform Act of 1995.Whenever used in this report, the words “estimate,” “expect,” “believe,” or similar expressions are intended to identify such forward-looking statements.Forward-looking statements involve estimates, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.Actual results will depend upon, among other things: § the actions of regulatory bodies with respect to allowed rates of return, continued recovery of regulatory assets and alternative regulation; § liquidity requirements; § the performance and continued operation of the Vermont Yankee nuclear power plant; § changes in the cost or availability of capital; § our ability to replace or renegotiate our long-term power supply contracts; § effects of and changes in local, national and worldwide economic conditions; § effects of and changes in weather; § volatility in wholesale power markets; § our ability to maintain or improve our current credit ratings; § the operations of ISO-NE; § changes in financial or regulatory accounting principles or policies imposed by governing bodies; § capital market conditions, including price risk due to marketable securities held as investments in trust for nuclear decommissioning, pension and postretirement medical plans; § changes in the levels and timing of capital expenditures, including our discretionary future investments in Transco; § the performance of other parties in joint projects, including other Vermont utilities, state entities and Transco; § our ability to successfully manage a number of projects involving new and evolvingtechnology; § our ability to replace a mature workforce and retain qualified, skilled and experienced personnel; and § other presently unknown or unforeseen factors. We cannot predict the outcome of any of these matters; accordingly, there can be no assurance as to actual results.We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise.A more detailed assessment of the risks that could cause actual results to materially differ from current expectations is contained in Part I, Item 1A, Risk Factors. PART I Item 1.Business (a) General Description of Business Central Vermont Public Service Corporation (“we”, “us”, “our” or the “company”) is the largest electric utility in Vermont.We engage principally in the purchase, production, transmission, distribution and sale of electricity.We serve approximately 159,000 customers in 163 towns, villages and cities in Vermont.Our Vermont utility operation is our core business.We typically generate most of our revenues through retail electricity sales.We also sell excess power, if any, to third parties in New England and to ISO-NE, the operator of the region’s bulk power system and wholesale electricity markets.The resale revenue from these sales helps to mitigate our power supply costs. Our wholly owned subsidiaries include: § C.V. Realty, Inc., a real estate company that owns, buys, sells and leases real and personal property and interests therein related to the utility business. § East Barnet, formed to finance and construct a hydroelectric facility in Vermont, which became operational September 1, 1984.We have leased and operated it since the in-service date. § CRC was formed to hold our investments in unregulated business opportunities.CRC’s wholly owned subsidiary, SmartEnergy Water Heating Services, Inc., engages in the sale and rental of electric water heaters in Vermont and New Hampshire.On December 9, 2010, we dissolved CRC’s wholly owned subsidiary, Eversant Corporation, the former parent of SmartEnergy Water Heating Services, Inc.There was no impact on our financial statements or results of operations. § Custom was formed for the purpose of holding passive investments, including the stock of our subsidiaries that invest in regulated business opportunities.On October 13, 2003, we transferred our shares of VYNPC to Custom.The transfer to Custom did not affect our rights and obligations related to VYNPC.On December 30, 2009, Custom transferred the VYNPC shares back to us and in the third quarter of 2010, Custom was dissolved.There was no impact on our financial statements or results of operations. Page 4 of 128 Our equity ownership interests as of December 31, 2010 are summarized below: § We own 58.85 percent of the common stock of VYNPC, which was initially formed by a group of New England utilities to build and operate a nuclear-powered generating plant in Vernon, Vermont.On July 31, 2002, the plant was sold to Entergy-Vermont Yankee.The sale agreement included a purchased power contract between VYNPC and Entergy-Vermont Yankee.Under the VY PPA, VYNPC pays Entergy-Vermont Yankee for generation at fixed rates and, in turn, bills the purchased power contract charges from Entergy-Vermont Yankee with certain residual costs of service through a FERC tariff to us and the other Vermont Yankee sponsors.Although we own a majority of the shares of VYNPC, our ability to exercise control is effectively restricted by the purchased power contract, the sponsor agreement among the group of New England utilities that formed VYNPC and the composition of the board of directors under which it operates. § We own 47.05 percent of the common stock and 48.03 percent of the preferred stock of VELCO.In June 2006, VELCO transferred substantially all of its business operations and assets to Transco.VELCO’s wholly owned subsidiary, VETCO, was formed to finance, construct and operate the Vermont portion of the 450 kV DC transmission line connecting the Province of Quebec with Vermont and the rest of New England. § We own 36.68 percent of the voting equity units of Transco, which was formed by VELCO and its owners, including us, in June 2006.Transco owns and operates the high-voltage transmission system in Vermont.VELCO and its employees manage the operations of Transco under a Management Services Agreement.VELCO owns 9.23 percent of the voting equity units of Transco.Our total direct and indirect(through our VELCO ownership) interest in Transco is 41.02 percent of the voting equity units. § We own 2 percent of the outstanding common stock of Maine Yankee, 2 percent of the outstanding common stock of Connecticut Yankee and 3.5 percent of the outstanding common stock of Yankee Atomic. These plants have been decommissioned. We also own small generating facilities and have joint ownership interests in certain Vermont and regional generating facilities.These are described in Sources and Availability of Power Supply below. (b) Financial Information about Industry Segments We have two principal operating segments, consisting of the principal regulated utility business and the aggregate of the other non-utility companies.See Part II, Item 8, Note 21 - Segment Reporting for financial information by segment. (c) Narrative Description of Business As a regulated electric utility, we have an exclusive right to serve customers in our service territory, which can generally be expected to result in relatively stable revenue streams.The ability to increase our customer base is limited to acquisitions or growth within our service territory.Due to our geographic location and the nature of our customer base, weather and economic conditions significantly affect retail sales revenue.Retail sales volume over the last 10 years has remained essentially flat, with 2010 sales being higher than 2000 sales by 1.6 million kWh, or less than 1 percent. Annual changes between 2000 and 2010 ranged from a decrease of more than 3 percent in 2009 to increases of more than 2 percent in 2004 and 2005, mainly resulting from economic conditions. Our operating revenues consist primarily of retail and resale sales.Retail sales are comprised of sales to a diversified customer mix, including residential, commercial and industrial customers.Sales to the five largest retail customers receiving electric service accounted for about 5 percent of our annual retail electric revenues for 2010 and 2009 and about 6 percent in 2008.Resale sales are comprised of long-term sales to third parties in New England, sales in the energy markets administered by ISO-NE and short-term system capacity sales.Operating revenues as of December 31 consisted of the following: Revenues Energy (MWh) Sales Retail Sales: Residential 43% 41% 40% 33% 33% 33% Commercial 32% 30% 32% 28% 27% 29% Industrial and other 11% 10% 11% 13% 12% 13% Resale Sales 11% 16% 14% 26% 28% 25% Other operating revenue 3% 3% 3% 0% 0% 0% Page 5 of 128 Retail Rates:Our retail rates are set by the PSB after considering the recommendations of Vermont’s consumer advocate, the DPS.Fair regulatory treatment is fundamental to maintaining our financial stability.Rates must be set at levels to recover costs, including a market rate of return to equity and debt holders, in order to attract capital.See Part II, Item 8, Note 9 - Retail Rates and Regulatory Accounting. Wholesale Rates:We provide wholesale transmission service to nine network customers and four point-to-point customers under ISO-NE FERC Electric Tariff No. 3, Section II - Open Access Transmission Tariff (Schedules 21-CV and 20A-CV).We maintain an OASIS site for transmission on the ISO-NE web page. Sources and Availability of Power Supply Our power supply portfolio includes sources used to serve our retail electric load requirements.Our current power forecast shows energy purchase and production amounts in excess of load obligations through 2011.For the year ended December 31, 2010 energy generation and purchased power required to serve retail customers totaled 2,359,000 MWh.The maximum one-hour integrated demand during that period was 406.1 MW and occurred on July 8, 2010. For 2009, our energy generation and purchased power required to serve retail customers totaled 2,316,000 MWh.The maximum one-hour integrated demand was 407.4 MW and occurred on December 29, 2009.The sources of energy and capacity available to us for the year ended December 31, 2010 are as follows: Net Effective Capability Generated and Purchased 12 Month Average MW mWh Percent Wholly Owned Plants: Hydro Diesel and Gas Turbine Jointly Owned Plants: Millstone #3 Wyman #4 McNeil Long-Term Purchases: VYNPC Hydro-Quebec Independent power producers Other Purchases: System and other purchases NEPOOL (ISO-New England) Total Wholly Owned Plants:Our wholly owned plants are located in Vermont, and have a combined nameplate capacity of 74.2 MW.We operate all of these plants, which include: 1) 20 hydroelectric generating facilities with nameplate capacities ranging from a low of 0.3 MW to a high of 7.5 MW, for an aggregate nameplate capacity of 45.3 MW; 2) two oil-fired gas turbines with a combined nameplate capacity of 26.5 MW; and 3) one diesel peaking unit with a nameplate capacity of 2.4 MW.The diesel plant has been deactivated since 2007 but its capacity is included in the above totals. Jointly Owned Plants:We have joint-ownership interests in three generating facilities and one transmission facility.As shown in the sources and availability of power supply table above, we receive our share of output and capacity from the three generating facilities.The Highgate Converter is directly connected to the Hydro-Québec system to the north and to the Transco system for delivery of power to Vermont utilities.This facility can deliver power in either direction, but predominantly delivers power from Hydro-Québec to Vermont.Additional information about these facilities is shown in the table below. Fuel Type Ownership Date In Service MW Entitlement Wyman #4 Oil 1.78% Joseph C. McNeil Various 20.00% Millstone Unit #3 Nuclear 1.73% Highgate Transmission Facility 47.52% N/A Page 6 of 128 VYNPC:We purchase our entitlement share of Vermont Yankee plant output from VYNPC under a long-term power contract between VYNPC and Entergy-Vermont Yankee.The contract extends through the plant’s current license life, which expires in March 2012.Prices per megawatt-hour under the contract range will be $44 in 2011 and $45 in 2012, and the contract contains a provision known as the “low market adjuster” that calls for a downward adjustment in the contract price if market prices for electricity fall by defined amounts.For additional information regarding VYNPC see Part II, Item 8, Note 4 - Investment in Affiliates and Note 19 - Commitments and Contingencies - Long-term Power Purchases. Hydro-Québec: We purchase power from Hydro-Québec under the VJO power contract.The VJO is a group of Vermont electric companies, municipal utilities and cooperatives, of which we are a member.The VJO power contract has been in place since 1987 and purchases under the contract began in 1990.Related contracts were subsequently negotiated between us and Hydro-Québec that altered the terms and conditions contained in the original contract by reducing the overall power requirements and related costs.The VJO power contract runs through 2020, but our purchases under the contract end in 2016.As of November 1, 2007 the annual load factor was reduced from 80 percent to 75 percent, and it will remain at 75 percent until the contract ends, unless the contract is changed or there is a reduction due to adverse hydraulic conditions.For additional information see Part II, Item 8, Note 19 - Commitments and Contingencies - Long-term Power Purchases. New Hydro-Québec Agreement:On August 12, 2010 we, along with GMP, VPPSA, Vermont Electric Cooperative, Vermont Marble, Town of Stowe Electric Department, City of Burlington, Vermont Electric Department, Washington Electric Cooperative, Inc. and the 13 municipal members of VPPSA (collectively, the “Buyers”) entered into an agreement for the purchase of shares of 218 MW to 225 MW of energy and environmental attributes from HQUS commencing on November 1, 2012 and continuing through 2038. The HQUS PPA will replace approximately 65 percent of the existing VJO power contract discussed above which, along with the VY PPA, supply the majority of Vermont’s current power needs. The VJO power contract and the VY PPA expire within the next several years.See Part II, Item 8, Note 19 - Commitments and Contingencies - Long-term Power Purchases. Independent Power Producers:We purchase power from several IPPs who own qualifying facilities under the Public Utilities Regulatory Policies Act of 1978.These facilities use water and biomass as fuel.Most of the power is allocated by a state-appointed purchasing agent that assigns power to all Vermont utilities under PSB rules. System and Other Purchases, including ISO-NE:We participate in the New England regional wholesale electric power markets operated by ISO-NE, the regional bulk power transmission organization established to assure reliable and economical power supply in New England, which is governed by the FERC.We also engage in short-term purchases with other third parties, primarily in New England, to minimize net power costs and power supply risks to our customers.We enter into forward purchase contracts when additional supply is needed and enter into forward sale contracts when we forecast excess supply.On an hourly basis, power is sold or bought through ISO-NE’s settlement process to balance our resource output and load requirements. See Part II, Item 8, Note 19 - Commitments and Contingencies for additional information related to our long-term power contracts. Franchise Pursuant to Vermont statute (30 V.S.A. Section 249), the PSB has established the service area in which we currently operate.Under 30 V.S.A. Section 251(b), no other company is legally entitled to serve any retail customers in our established service area except as described below. An amendment to Title 30 V.S.A. Section 212(a) enacted May 28, 1987 authorizes the DPS to purchase and distribute power at retail rates to all consumers of electricity in Vermont, subject to certain preconditions. Such sales have not been made in our service area since 1993. In addition, Chapter 79 of Title 30 of the V.S.A. authorizes municipalities to acquire the electric distribution facilities located within their boundaries. Over the years a handful of municipalities have investigated the possibility of acquiring our distribution facilities within their boundaries.However, no municipality served by us has successfully established a municipal electric distribution system.We cannot predict whether efforts to municipalize portions of our service territory will occur in the future or be successful, and if so, what the impact would be on our financial condition. Page 7 of 128 Regulation We are subject to regulation by the PSB, other state commissions, FERC and the NRC as described below. State Commissions:As described above we are subject to the regulatory authority of the PSB with respect to rates and terms of service.Along with VELCO and Transco, we are subject to PSB jurisdiction related to securities issuances, planning and construction of generation and transmission facilities and various other matters.Additionally, the Maine Public Utilities Commission exercises limited jurisdiction over us based on our joint-ownership interest as a tenant-in-common of Wyman #4, and the Connecticut Department of Public Utility Control has similar limited jurisdiction as a result of our interest in Millstone Unit #3. Federal Power Act:Certain phases of our business and that of VELCO and Transco, including certain rates, are subject to regulation by the FERC.We are a licensee of hydroelectric developments under Part I of the Federal Power Act and along with Transco, we are interstate public utilities under Parts II and III, as amended and supplemented by the National Energy Act.On February 25, 2009, we received a federal license to continue to operate our Carver Falls hydroelectric facility and on February 26, 2009, we received a federal license to continue to operate our Silver Lake hydroelectric facility.These projects represent about 4.1 MW, or 9 percent of our hydroelectric nameplate capacity. Federal Energy Policy Act of 2005:The EPACT includes numerous provisions meant to increase domestic gas and oil supplies, improve energy system reliability, build new nuclear power plants, and expand renewable energy sources.It also repealed the Public Utility Holding Company Act of 1935, effective February 2006.By reason of our ownership of utility subsidiaries, we are a holding company as defined in EPACT. We have received a blanket exemption from the FERC to acquire securities of Transco, which previously required FERC approval. NRC: The nuclear generating facilities in which we have an interest are subject to extensive regulation by the NRC.The NRC is empowered to regulate siting, construction and operation of nuclear reactors with respect to public health, safety, environmental and antitrust matters.Under its continuing jurisdiction, the NRC may require modification of units for which operating licenses have already been issued, or impose new conditions on such licenses, or require that the operation of a unit cease or that the level of operation of a unit be temporarily or permanently reduced. Environmental Matters We are subject to environmental regulations in the licensing and operation of the generation, transmission and distribution facilities in which we have an interest, as well as the licensing and operation of the facilities in which we are a co-licensee.These environmental regulations are administered by local, state and federal regulatory authorities and may impact our generation, transmission, distribution, transportation and waste-handling facilities with respect to air, water, land and aesthetic qualities. We cannot presently forecast the costs or other effects that environmental regulation may ultimately have on our existing and proposed facilities and operations.We believe that any such prudently incurred costs related to our utility operations would be recoverable through the ratemaking process.See Part II, Item 8, Note 19 - Commitments and Contingencies - Environmental. Competitive Conditions Competition can be observed from a few different perspectives.At the wholesale level, New England implemented SMD in 2003.SMD is a competitive, location-based market pricing framework that has resulted in competition between power suppliers in lieu of regulated cost-of-service pricing.Similar versions of SMD have been implemented in the other parts of the New York and Eastern Interconnection grid. In the broader context of energy services as a market sector, electricity and fossil fuels compete primarily for heat and industrial processes.However, the recent entry of electric vehicles into the market could, over time, expand the field of competition to the transportation sector as well.Competitive considerations between electricity and fossil fuels include cost, efficiency, service quality, convenience, environmental considerations, availability and safety. Many of these same factors are expected to influence demand in the large commercial and industrial sectors as well.Cogeneration, self-generation and demand side management programs can be competitive threats to network electric sales by displacing electric demand within a utility’s franchise territory and reducing the customer base over which utility costs are spread. In the near-term, demand growth in the state is expected to be slow, or possibly negative, due to improvements in appliance efficiency standards, slow economic recovery and Vermont’s energy efficiency programs.In the longer term, we expect the emergence of new hyper-efficient space and water heating technologies, the use of electricity as a transportation energy source, CVPS SmartPowerTM pricing programs and carbon gas regulation may increase the pace of growth in electricity demand. Page 8 of 128 Seasonal Nature of Business Our kilowatt-hour sales and revenues are typically higher in the winter and summer than in the spring and fall, as sales tend to vary with weather.Ski area and other winter-related recreational activities along with associated lodging and longer hours of darkness contribute to higher sales in the winter, while air conditioning generates higher sales in the summer.Consumption is lowest in the spring and fall, when there is decreased heating or cooling load. Capital Expenditures Our business is capital-intensive because annual construction expenditures are required to maintain the distribution system and our production units.In 2010, capital expenditures were $33 million. Capital expenditures for the years 2011 to 2015 are expected to range from $36 million to $60 million annually, including an estimated total of more than $60 million for CVPS SmartPowerTM over the five-year period.A portion of this CVPS SmartPowerTM project total will be funded by the Smart Grid Stimulus Grant and this grant has reduced the 2011 to 2015 annual spending range above.Further discussion of the Smart Grid Stimulus Grant can be found in Part II, Item 8, Retail Rates and Regulatory Accounting - CVPS SmartPowerTM. Number of Employees At December 31, 2010, we had 517 employees.Of these employees, 206 were represented by Local Union No. 300, affiliated with the International Brotherhood of Electrical Workers.On December 31, 2008, we agreed to a new five-year contract with our employees represented by the union, which expires on December 31, 2013.Over time, the number of employees has been reduced in anticipation of CVPS SmartPowerTM operational efficiencies and for other reasons. Executive Officers of Registrant The following are the executive officers. There are no family relationships among the executive officers. Officers are normally elected annually and serve for one year or until a successor is elected. Name and Age Office Officer Since Robert H. Young, 63 Executive Chairman (effective March 1, 2011) Lawrence J. Reilly, 55 President and chief executive officer (effective March 1, 2011) Pamela J. Keefe, 45 Senior vice president, chief financial officer, and treasurer William J. Deehan, 58 Vice president - power planning and regulatory affairs Joan F. Gamble, 53 Vice president - strategic change and business services Brian P. Keefe, 53 Vice president - government and public affairs Joseph M. Kraus, 55 Senior vice president - operations, engineering and customer service Dale A. Rocheleau, 52 Senior vice president, general counsel and corporate secretary Mr. Young joined the company in 1987. Prior to being elected to his present position he served as president and CEO from 1995 to March 2011.Mr. Young also serves as president, CEO, and chair of our subsidiaries: East Barnet; C. V. Realty, Inc.; CRC; and SmartEnergy Water Heating Services, Inc. He serves as chair of the board of directors of our affiliate, VYNPC. He is also a director of our affiliates: VELCO and VETCO.Mr. Young is a director of the Edison Electric Institute, Inc., Vermont Business Roundtable, Associated Industries of Vermont, and the Weston Playhouse Theatre Company.He is a member of the advisory board of The Chittenden Trust Company, a division of People’s United Bank. On February 14, 2011, Lawrence J. Reilly was appointed to serve as chief executive officer and president of the company effective March 1, 2011.Mr. Young became executive chairman and will remain on the board of directors and serve as principal executive officer until his previously announced planned retirement on May 3, 2011. Mr. Reilly joined the company in March 2011.Prior to joining the company, since July 2008, Mr. Reilly has provided energy consulting services independently.He has assisted utilities and regulators in the nation of Jordan under a contract funded by the U.S. Agency for International Development; served as an advisor to GroundedPower, a startup smart grid company; and consulted for NuGen Capital Management LLC, which develops, installs and owns large-scale (1 to 10 megawatt) rooftop and ground-mount solar systems.He also serves as vice chair of the Massachusetts Technology Collaborative, a quasi-public entity that fosters a more favorable environment for the formation, retention and expansion of technology-related enterprises in Massachusetts.Mr. Reilly served National Grid USA and various subsidiaries from 1982 to 2008 in a succession of positions of increasing responsibility.Mr. Reilly began as an attorney at New England Electric System (NEES) in Westborough, Mass., and later served as counsel at its Rhode Island subsidiary, Narragansett Electric, from 1987 to 1990; vice president and director of rates at NEES from 1990 to 1996; president of the NEES electric distribution companies in Massachusetts, Rhode Island and New Hampshire from 1996 to 2001; executive vice president and general counsel of National Grid USA from 2001 to 2007 following United Kingdom-based National Grid Plc's acquisition of NEES; and executive vice president, legal and regulation, at National Grid in 2007 and 2008.Mr. Reilly is a director of the Samuel Huntington Foundation and a member of the Board of Overseers of the Rhode Island Philharmonic Orchestra. Page 9 of 128 Ms. Keefe joined the company in June 2006. Prior to being elected to her present position she served as vice president, chief financial officer, and treasurer from June 2006 to May 2009.Prior to joining the company, from 2003 to 2006 she served as senior director of financial strategy and assistant treasurer of IDX Systems Corporation (“IDX”); from 1999 to 2003 she served as director of financial planning and analysis and assistant treasurer at IDX. Ms. Keefe serves as a director, senior vice president, chief financial officer, and treasurer of our subsidiaries:East Barnet; C.V. Realty, Inc.; CRC; and SmartEnergy Water Heating Services, Inc. She also serves as a director of our affiliate, VYNPC.Additionally, Ms. Keefe serves as a member of the Rutland Regional Medical Center Investment Committee. Mr. Deehan joined the company in 1985 with nine years of utility regulation and related research experience.Mr. Deehan was elected to his present position in May 2001.He serves as a director of the Joseph C. McNeil Generating Station, the Vermont Electric Power Producers, Inc., and the Rutland County Boys and Girls Club.Additionally, Mr. Deehan is a member of the International Association of Energy Economists and the Organizing Committee of the Rutgers University Advanced Regulatory Economics Workshop. Ms. Gamble joined the company in 1989 with 10 years of electric utility and related consulting experience.Ms. Gamble was elected to her present position in August 2001.She serves as a director for our subsidiary SmartEnergy Water Heating Services, Inc.She is also on the board of the Vermont Achievement Center, Rutland Regional Medical Center, and Rutland Regional Health Service. Mr. Keefe joined the company in December 2006. Prior to being elected to his present position he served as vice president for governmental affairs from December 2006 to September 2007.Prior to joining the company, from 2000 to 2006 he served as a senior aide to U.S. Senator James M. Jeffords, focusing on energy, environment and economic development issues, and serving as liaison between Vermont constituents and Washington, D.C. policymakers.He is on the board of the Vermont Chamber of Commerce. Mr. Kraus joined the company in 1981. Prior to being elected to his present position he served as senior vice president engineering and operations, general counsel, and secretary from May 2003 until November 2003.Mr. Kraus serves as a director of our subsidiaries: East Barnet; C.V. Realty, Inc.; CRC; and SmartEnergy Water Heating Services, Inc.Additionally, Mr. Kraus serves as a director and officer of The Mentor Connector (a community-based, non-profit organization that matches volunteer mentors with children in need) and is a member of the Governor's Homeland Security Advisory Council. Mr. Rocheleau joined the company in November 2003.Prior to being elected to his present position he served as senior vice president for legal and public affairs, and corporate secretary from November 2003 to September 2007. Prior to joining the company, he served as a director and attorney at law from 1992 to 2003 with Downs Rachlin Martin, PLLC. Mr. Rocheleau serves as a director, senior vice president, general counsel and corporate secretary of our subsidiaries: East Barnet; C.V. Realty, Inc.; CRC; and SmartEnergy Water Heating Services, Inc.He is also a trustee of the University of Vermont Board of Trustees.Additionally, he serves as a director of the Hartford Land Company and the Rutland Economic Development Corporation. Energy Conservation and Load Management The primary purpose of Conservation and Load Management programs is to offset the need for long-term power supply and delivery resources that are more expensive to purchase or develop than customer-efficiency programs, including unpriced external factors such as emissions and economic risk.The EEU, created by the state of Vermont to implement energy efficiency programs throughout Vermont, began operation in January 2000.We have a continuing obligation to provide customer information and referrals, and coordination of customer service, power quality, and any other distribution utility functions, which may intersect with the EEU’s activities.The PSB is revising the structure and scope of the EEU to facilitate the EEU participation in the FCM, lengthen its planning horizon and expand its scope to include non-electric efficiency. We have retained the obligation to provide certain demand side management programs, including demand response programs primarily delivered through rate design and those targeted at deferral of our transmission and distribution projects, as identified in DUP.DUP is designed to ensure that safe, reliable delivery services are provided at least cost.In 2006, the Vermont Legislature also gave Efficiency Vermont authority to target the delivery of energy efficiency to specific geographic areas to defer transmission and distribution upgrades.This process began in 2007.Several areas of the state, including two areas within our service territory, are the subject of the geo-targeting program to test the ability to defer wire upgrades with intense energy efficiency programs.The PSB approved a similar process for the bulk transmission lines owned and operated by Transco.In 2006, the PSB appointed three members of the public, along with representatives of the state’s utilities, including us, to the newly created Vermont System Planning Committee to oversee that process. Page 10 of 128 Recent Energy Policy Initiatives Several laws have been passed since 2005 that impact electric utilities in Vermont.While provisions of recently passed laws are now being implemented, there is continued interest in additional policies designed to reduce electricity consumption, promote renewable energy and reduce greenhouse gas emissions.We continue to monitor regional and federal proposals that may have an impact on our operations.See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, Recent Energy Policy Initiatives. (d) Financial Information about Geographic Areas Neither we nor our subsidiaries have any foreign operations or export sales.The regulated utility business engages in the purchase, production, transmission, distribution and sale of electricity in Vermont as well as the transmission of energy in New Hampshire and the generation of energy in New York, Maine and Connecticut.SmartEnergy Water Heating Services, Inc. engages in the sale and rental of electric water heaters in Vermont and New Hampshire. (e) Available InformationWe make available free of charge through our InternetWeb site, www.cvps.com, our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports as soon as reasonably practicable after electronically filing with the SEC. Access to the reports is available from the main page of the InternetWeb site through “Investor Relations.”Our Corporate Ethics and Conflict of Interest Policy, Corporate Governance Guidelines, and Charters of the Audit, Compensation and Corporate Governance Committees are also available on the InternetWeb site. Access to these documents is available from the main page of our InternetWeb site under “About us” and then “Corporate Governance.” Printed copies of these documents are also available upon written request to the Assistant Corporate Secretary at our principal executive offices. Our reports, proxy, information statements and other information are also available by accessing the SEC’s InternetWeb site, www.sec.gov, or at the SEC’s Public Reference Room at treet N.E., Washington, D.C. 20549. Information regarding operation of the Public Reference Room is available by calling the SEC at 1-800-732-0330. Item 1A.Risk Factors Risks Relating to Our BusinessWe operate in a market and regulatory environment that involves significant risks, many of which are beyond our control, cannot be limited cost-effectively or may occur despite our risk-mitigation strategies.Each of the following risks could have a material effect on our performance.Also see Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, Other Business Risks and Item 7A, Quantitative and Qualitative Disclosures About Market Risk. We are subject to substantial utility-related regulation on the federal, state and local levels, and changes in regulatory or legislative policy could jeopardize our full recovery of costs.At the federal level, the FERC regulates our transmission rates, affiliate transactions, the acquisition by us of securities of regulated entities and certain other aspects of our business.The PSB regulates the rates, terms and conditions of service, various business practices and transactions, financings, transactions between us and our affiliates, and the siting of our transmission and generation facilities and our ability to make repairs to such facilities.Our allowed rates of return, rate structures, operation and construction of facilities, rates of depreciation and amortization, and recovery of costs (including decommissioning costs and exogenous costs such as storm response-related expenses) are all determined within the regulatory process.The timing and adequacy of regulatory relief directly affect our results of operations and cash flows.Under state law, we are entitled to charge rates that are sufficient to allow us an opportunity to recover reasonable operation and capital costs and a return on investment to attract needed capital and maintain our financial integrity, while also protecting relevant public interests.We prepare and submit periodic filings with the DPS for review and with the PSB for review and approval.The PSB may deny the recovery of costs incurred for the operation, maintenance, and construction of our regulated assets, as well as reduce our return on investment. Furthermore, compliance with regulatory and legislative requirements could result in substantial costs in our operations that may not be recovered.Also see Part II, Item 8, Note 9 - Retail Rates and Regulatory Accounting, for additional information. We are subject to the effects of changes in Vermont state government resulting from elections of public officials, including the governor and appointees to the PSB.A change in public officials could have implications on our regulatory relationships and future rate settlements.New officials could have different views on various regulatory issues. Page 11 of 128 Unexpected ice, wind and snow storms or extraordinarily severe weather can dramatically increase costs, with a significant lapse of time before we recover these costs through our rates.The demand for our services and our ability to provide them without material unplanned expenses are directly affected by weather conditions. We serve a largely rural, rugged service territory with dense forestation that is subject to extreme weather conditions.Storm activity has been significant in recent years.Our results of operations can be affected by changes in weather.Severe weather conditions such as ice and snow storms, high winds and natural disasters may cause outages and property damage that may require us to incur additional costs that are generally not insured and that may not be recoverable from customers.The effect of the failure of our facilities to operate as planned under these conditions would be particularly burdensome during a peak demand period.We typically receive the five-year average of storm restoration costs in our rates.Weather conditions also directly influence the demand for electricity. We recovered storm response-related costs from the 2008 major storm under our alternative regulation plan and $3.4 million of 2010 major storm costs qualify as an exogenous factor; however, we are unable to predict whether future major storm costs will qualify as an exogenous factor or if we will receive regulatory approval for full recovery of costs.Also, see Part II, Item 7, Retail Rates and Regulatory Accounting. We are subject to extensive federal, state and local environmental regulation that could have a material adverse effect on our financial position, results of operations or cash flows. We are subject to federal, state and local environmental regulations that monitor, among other things, emission allowances, pollution controls, maintenance and upgrading of facilities, site remediation, equipment upgrades and management of hazardous waste.Various governmental agencies require us to obtain environmental licenses, permits, inspections and approvals.Compliance with environmental laws and requirements can impose significant costs, reduce cash flows and result in plant shutdowns or reduced plant output. Any failure by us to comply with environmental laws and regulations, even if due to factors beyond our control or reinterpretations of existing requirements, could also increase costs.Existing environmental laws and regulations may be revised or new lawsand regulations seeking to protect the environment may be adopted or become applicable to us.The cost impact of any such legislation would be dependent upon the specific requirements adopted and cannot be determined at this time.We believe that we are materially in compliance with all applicable environmental and safety laws and regulations; however, there can be no assurance that we will not incur significant costs or liabilities in the future. Greenhouse gas emission legislation or regulations, if enacted, could significantly increase the wholesale cost of power, capital expenditures or operating costs.Global climate change issues have received an increased focus at the federal and state government levels, which could potentially lead to additional rules and regulations that may impact how we operate our business, including power plants we own and general utility operations.The ultimate impact on our business would be dependent upon the specific rules and regulations adopted and we cannot predict the effects of any such legislation at this time.We anticipate that compliance with greenhouse gas emission limitations for all suppliers may entail replacement of existing equipment, installation of additional pollution control equipment, purchase of emissions allowances, curtailment of certain operations or other actions. Our business is affected by local, national and worldwide economic conditions, and due to current market volatility, we have a number of cash flow risks.If the current economic crisis intensifies or is sustained for a protracted period of time, potential disruptions in the capital and credit markets may adversely affect our business. There could be adverse effects on: the availability and cost of short-term funds for liquidity requirements; the availability of financially stable counterparties for the forward purchase and forward sale of power; the availability and cost of long-term capital to fund our asset management plan and future investments in Transco; additional funding requirements for our pension trust due to declines in asset values to fund pension liabilities; and the performance of the assets in our Rabbi Trust and decommissioning trust funds. Longer-term disruptions in the capital markets as a result of economic uncertainty, changes in regulation, reduced financing alternatives or failures of financial institutions could adversely affect our access to the funds needed to operate our business. Such prolonged disruptions could require us to take measures to conserve cash until the markets stabilize. In addition, if our ability to access capital becomes significantly constrained, our interest costs will likely increase and our financial condition could be harmed, and future results of operations could be adversely affected. Page 12 of 128 The global economic crisis resulted in a significant decline in lending activity, which continues to slowly abate.We have a $40 million unsecured revolving credit facility and a $15 million unsecured revolving credit facility with different banks. Our access to funds under the revolving credit facilities is dependent on the ability of the counterparty banks to meet the funding commitments. The counterparty banks may not be able to meet the funding commitments if they experience shortages of capital and liquidity or excessive volumes of borrowing requests from other borrowers within a short period. We are currently reviewing options to issue debt and equity to support working capital requirements resulting from investments in our distribution and transmission system and investments in Transco. We are subject to investment price risk due to equity market fluctuations and interest rate changes, which could result in higher contributions and more cash outflows.Interest rate changes and volatility in the equity markets could impact the values of the debt and equity securities in our pension and postretirement medical trust funds and the valuation of pension and other benefit liabilities, affecting pension and other benefit expenses, contributions to the external trust funds and our ability to meet future pension and postretirement benefit obligations.Interest rate changes and volatility in the equity markets could also impact the value of the securities in our nuclear decommissioning trust and in our Rabbi Trust. We have risks related to our power supply and wholesale power market prices and we could be exposed to high wholesale power prices that could be material.Our material power supply contracts are with Hydro-Québec and VYNPC.The power supply contracts with Vermont Yankee and Hydro-Québec comprise the majority of our total annual energy purchases.Combined, these contracts account for the majority of our total energy purchases.If one or both of these sources become unavailable for a period of time, we could be exposed to high wholesale power prices and that amount could be material.Additionally, this could significantly impact our liquidity due to the potentially high cost of replacement power and performance assurance collateral requirements arising from purchases through ISO-NE or third parties.Most incremental replacement power costs would be recovered through the power cost adjustment mechanism in our alternative regulation plan or we could seek emergency rate relief from our regulators if this were to occur.Such relief may or may not be provided and if it is provided we cannot predict its timing or adequacy. Our contract for power purchases from Vermont Yankee ends in March 2012, but there is a risk that the plant could be shut down earlier than expected if Entergy-Vermont Yankee, the plant’s owner, determines that it is not economical to continue operating the plant or public health issues arise.We cannot predict the outcome of this matter or how it might affect us. Deliveries under the current contract with Hydro-Québec end in 2016, but the level of deliveries will begin to decrease after 2012.There is a risk that other sources available to fill out our portfolio may not be as reliable, and the price of such replacement power could be significantly higher than what we have in place today.In August 2010, we signed a new contract for ongoing Hydro-Québec supplies.The agreement is subject to certain government approvals. For additional information on our material power supply contracts, see Part II, Item 8, Note 19 – Commitments and Contingencies – Long-term Power Purchases. An economic downturn and customers’ conservation efforts could reduce energy consumption and adversely affect our results of operations, cash flows or financial position.Our business follows the economic cycles of the customers we serve. The economic downturn, subsequent recession and increased cost of energy supply have and could continue to adversely affect energy consumption and therefore impact our results of operations. Economic downturns, prolonged recoveries or periods of high energy supply costs typically lead to reductions in energy consumption and increased conservation measures. These conditions could adversely impact the level of energy sales and result in less demand for energy delivery.Anticipated consumer demand is reflected in base rates set annually under the plan; if demand was more or less during the year than the level reflected in rates, the difference would not be adjusted within the mechanism of our alternative regulation plan.The effect of unanticipated increases or decreases in consumer demand on our revenue will be offset in part by the power cost and earnings sharing adjustment mechanism in the alternative regulation plan.Also see Part II, Item 8, Note 9 - Retail Rates and Regulatory Accounting, for additional information. Extreme weather conditions, breakdowns, war, acts of terrorism or other occurrences could lead to the loss of use or destruction of our facilities or the facilities of third parties that are used in providing our services, or with which our electric facilities are interconnected, and could greatly reduce cash flows and increase our costs of repairs and/or replacement of assets.Our ability to provide energy delivery and related services depends on our operations and facilities and those of third parties, including ISO-NE and electric generators from which we purchase electricity. While we carry property insurance to protect certain assets and general regulatory precedent may provide for the recovery of losses for such incidents, our losses may not be fully recoverable through insurance or customer rates. Page 13 of 128 We could recognize financial losses as a result of volatility in the market values of derivative contracts.We use derivative instruments, such as forward contracts, to manage our commodity risk.We also bear the risk of a counterparty failing to perform.While we employ prudent credit policies and obtain collateral where appropriate, counterparty credit exposure cannot be eliminated, particularly in volatile energy markets. Gains or losses on derivative contracts are marked to market, but we have received approval for regulatory accounting treatment of these mark-to-market adjustments, so there is no impact on our income statement. Adoption of new accounting pronouncements and application of accounting guidance for regulated operations can impact our financial results.The adoption of new accounting standards and changes to current accounting policies or interpretations of such standards may materially affect our financial position, results of operations or cash flows.Accounting policies also include industry-specific accounting standards applicable to rate-regulated utilities.If we determine that we no longer meet the criteria to account for regulated operations, the accounting impact would be a charge to operations of $11.8 million on a pre-tax basis as of December 31, 2010, assuming no stranded cost recovery would be allowed through a rate mechanism.We would also be required to record pension and postretirement costs of $27.5 million on a pre-tax basis to Accumulated Other Comprehensive Loss and $0.5 million to Retained Earnings as a reduction in stockholders’ equity and would be required to determine any potential impairment to the carrying costs of deregulated plant.The financial statement impact resulting from the discontinuance of accounting for regulated operations might also trigger certain defaults under our current financial covenants. The effect of the adverse impacts from these risk factors on our utility earnings could be mitigated by the earnings sharing adjustment mechanism in the alternative regulation plan effective January 1, 2009. Anti-takeover provisions of Vermont law, our articles of association and our bylaws may prevent or delay an acquisition of us that stockholders may consider favorable or attempts to replace or remove our management that could be beneficial to our stockholders. Our articles of association and bylaws contain provisions that could make it more difficult for a third party to acquire us without the consent of our board of directors.They provide for our board of directors to be divided into three classes serving staggered terms of three years and permit removal of directors only for cause by the holders of not less than 80 percent of the shares entitled to vote (except where our Senior Preferred Stock has a right to participate in voting after certain arrearages in payments of dividends).They require advance notice of stockholder proposals and stockholder nominations to the board of directors and they impose restrictions on the persons who may call special stockholder meetings.In addition, Vermont law allows directors to consider the interests of constituencies other than stockholders in determining appropriate board action on a recommendation of a business combination to stockholders.The approval of a U.S. government regulator or the PSB will also be required in certain types of business combination transactions.These provisions may delay or prevent a change of control of our company even if this change of control would benefit our stockholders. We have other business risks related to liquidity.An extended unplanned Vermont Yankee plant outage or similar event could have a significant effect on our liquidity due to the potentially high cost of replacement power and performance assurance requirements arising from purchases through ISO-NE or third parties. Any disruption could require us to take measures to conserve cash until the capital markets stabilize or until alternative credit arrangements or other funding for our business needs can be arranged.Such measures could include deferring capital expenditures and reducing dividend payments or other discretionary uses of cash. In 2010, we sold an aggregate of 1,498,745 shares in open market trading and direct placements under an “at-the-market” program for aggregate net proceeds of approximately $30 million.The proceeds were used for general corporate purposes.We also issued $30 million of first mortgage bonds, Series VV, due December 15, 2020 as security for $30 million VEDA tax-exempt Recovery Zone Facility Bonds, Central Vermont Public Service Corporation Issue, Series 2010 bonds.The proceeds will be used to fund certain capital improvements to our production, transmission, distribution and general facilities. Our credit facilities provide liquidity for general corporate purposes, including working capital needs and power contract performance assurance requirements in the form of funds borrowed and letters of credit.If we are ever unable to secure needed funding, we would review our corporate goals in response to the financial limitation. Other material risks to cash flow from operations include: loss of retail sales revenue from unusual weather; slower-than-anticipated load growth and unfavorable economic conditions; increases in net power costs due to lower-than-anticipated margins on sales revenue from excess power or an unexpected power source interruption; required prepayments for power purchases; and increases in performance assurance requirements described above, as a result of high power market prices. Page 14 of 128 Continued turbulence in the capital markets could limit or delay our ability to obtain additional outside capital on reasonable terms, and could negatively affect our ability to remarket and keep outstanding $10.8 million of our revenue bonds with monthly interest rate resets. A related liquidity risk is our growing reliance on cash distributions from one of our affiliates. Transco’s ability to pay distributions is subject to its financial condition and financial covenants in the various loan documents to which it is a party. Although it is a regulated business, Transco may not always have the resources needed to pay distributions with respect to the ownership units in the same manner as it and VELCO paid in the past. Economic conditions in our service territory also impact our collections of accounts receivable and financial results. An inability to access capital markets at attractive rates could materially increase our expenses.We rely on access to capital markets as a significant source of liquidity for capital requirements not satisfied by operating cash flows.Our business is capital intensive and dependent on our ability to access capital at rates and on terms we determine to be attractive.If our ability to access capital becomes significantly constrained, our interest costs could increase materially, our financial condition could be harmed and future results of operations could be adversely affected. Our current credit rating is subject to change and ratings below investment grade could increase our capital costs and collateral requirements.In December 2010, Moody’s Investors Service affirmed our issuer rating of Baa3, which is investment grade.Maintaining an investment-grade rating benefits our customers and shareholders by giving us access to lower-cost capital, more power purchase and sale counterparties, and higher collateral thresholds.Looking ahead, as long-term power contracts with Hydro-Québec and Vermont Yankee begin to expire one year from now, these ratings become even more important due to the role they play in pricing and collateral requirements. The costs associated with healthcare or pension obligations could escalate at rates higher than anticipated, which could adversely affect our results of operations and cash flows.Active employee and retiree healthcare and pension costs are a significant part of our cost structure.The costs associated with healthcare or pension obligations could escalate at rates higher than anticipated, which could adversely affect our results of operations and cash flows, if costs exceeded amounts allowed to be recovered in our rates.See Part II, Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, Critical Accounting Policies and Estimates, Pension and Postretirement Medical Benefits. We have risks related to the cost and implementation of new technology projects.The CVPS SmartPower TM project involves the deployment of technologies that may change our business in fundamental ways. We believe these changes will be in the best interest of the company and our customers. However, the full extent of these changes is not yet known or knowable, and we cannot say with certainty that the deployment of these technologies will not present some risks to the company and its operations. As our industry deploys these technologies and their impacts become more understood, we will be able to more precisely estimate the risks, if any, of these technologies to our business. We have risks related to technology interruptions and changes.Our daily operations are heavily dependent on technology and computing systems.While our technological infrastructure is highly reliable, and extended outages and failures are not anticipated, extended outages could adversely impact many aspects of our business.Changes in technology and/or an accelerated rate of change in technology could also have an adverse impact on our business. The loss of key personnel or the inability to hire and retain qualified employees could have an adverse effect on our business, financial condition and results of operations. Our operations depend on the continued efforts of our employees. Retaining key employees and maintaining the ability to attract new employees are important to both our operational and financial performance.A significant portion of our workforce, including many workers with specialized skills maintaining and servicing the electrical infrastructure, will be eligible to retire over the next five to 10 years.Also, members of our management or key employees may leave the company unexpectedly.Such highly skilled individuals and institutional knowledge cannot be quickly replaced due to the technically complex work they perform. Item 1B.Unresolved Staff CommentsNone Page 15 of 128 Item 2.PropertiesWe hold in fee all of our principal plants and important units, including those of our consolidated subsidiaries.Transmission and distribution facilities that are not located in or over public highways are, with minor exceptions, located on land owned in fee or pursuant to easements, most of which are perpetual.Transmission and distribution lines located in or over public highways are located pursuant to authority conferred on public utilities by statute, subject to regulation of state or municipal authorities.Substantially all of our utility property and plant is subject to liens under our First Mortgage Indenture. Our properties are operated as a single system that is interconnected by the transmission lines of Transco, New England Power and PSNH.We own and operate 23 small generating stations in Vermont with a total current nameplate capability of 74.2 MW.Our joint ownership interests include: a 1.7769 percent interest in an oil-generating plant in Maine; a 20 percent interest in a wood-, gas- and oil-fired generating plant in Vermont; a 1.7303 percent interest in a nuclear generating plant in Connecticut; and a 47.52 percent interest in a transmission interconnection facility in Vermont.Additional information with respect to these properties is set forth under Part I, Item 1, Business, Sources and Availability of Power Supply and is incorporated herein by reference. At December 31, 2010, our electric transmission and distribution systems consisted of approximately 616 miles of overhead transmission lines, 8,486 miles of overhead distribution lines and 478 miles of underground distribution lines. All are located in Vermont except for approximately 23 miles in New Hampshire and 2 miles in New York. Transco’s properties consist of approximately 722 miles of high-voltage overhead and underground transmission lines and associated substations.The lines connect on the west with the lines of National Grid New York at the Vermont-New York border near Whitehall, New York and Bennington, Vermont, and with the submarine cable of New York Power Authority near Plattsburgh, New York; on the south and east with the lines of National Grid New England, Public Service Company of New Hampshire and Northeast Utilities; on the south with the facilities of Vermont Yankee and with National Grid New England near Adams, Mass.; and on the northern border of Vermont with the lines of Hydro-Québec near Derby, Vermont and through the Highgate converter station and tie line that we jointly own with several other Vermont utilities. VELCO’s wholly owned subsidiary, VETCO, has approximately 54 miles of high-voltage DC transmission lines connecting with the transmission line of Hydro-Québec at the Quebec-Vermont border in the Town of Norton, Vermont and connecting with the transmission line of New England Electric Transmission Corporation, a subsidiary of National Grid USA, at the Vermont-New Hampshire border near New England Power Company’s Moore hydroelectric generating station. Item 3.Legal Proceedings We are involved in legal and administrative proceedings in the normal course of business and do not believe that the ultimate outcome of these proceedings will have a material adverse effect on our financial position, results of operations or cash flows. Item 4.Removed and Reserved Page 16 of 128 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a)Our common stock is listed on the NYSE under the trading symbol CV. The table below shows the high and low sales price of our Common Stock, as reported on the NYSE composite tape by The Wall Street Journal, for each quarterly period during the last two years as follows: Market Price High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ (b)As of December 31, 2010, there were 5,646 holders of our Common Stock, $6 par value. (c)Common Stock dividends have been declared quarterly and cash dividends of $0.23 per share were paid for all quarters of 2010 and 2009. So long as any Senior Preferred Stock is outstanding, except as otherwise authorized by vote of two-thirds of such class, if the Common Stock Equity (as defined) is, or by the declaration of any dividend will be, less than 20 percent of Total Capitalization (as defined), dividends on Common Stock (including all distributions thereon and acquisitions thereof), other than dividends payable in Common Stock, during the year ending on the date of such dividend declaration, shall be limited to 50 percent of the Net Income Available for Dividends on Common Stock (as defined) for that year; and if the Common Stock Equity is, or by the declaration of any dividend will be, from 20 percent to 25 percent of Total Capitalization, such dividends on Common Stock during the year ending on the date of such dividend declaration shall be limited to 75 percent of the Net Income Available for Dividends on Common Stock for that year.The defined terms identified above are used herein in the sense as defined in subdivision 8A of our Articles of Association; such definitions are based upon our unconsolidated financial statements.As of December 31, 2010, the Common Stock Equity of our unconsolidated company was 54.4 percent of Total Capitalization. Our First Mortgage Bond indenture contains certain restrictions on the payment of cash dividends on capital stock and other Restricted Payments (as defined).This covenant limits the payment of cash dividends and other Restricted Payments to our Net Income (as defined) for the period commencing on January 1, 2001 up to and including the month next preceding the month in which such Restricted Payment is to be declared or made, plus approximately $77.6 million.The defined terms identified above are used herein in the sense as defined in Section 5.09 of the Forty-Fourth Supplemental Indenture dated June 15, 2004; such definitions are based upon our unconsolidated financial statements.As of December 31, 2010, $85.8 million was available for such dividends and other Restricted Payments. (d)The information required by this item is included in Part III, Item 12, Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters, herein. Page 17 of 128 (e) The performance graph showing our five-year total shareholder return follows: The SEC requires that we include in its Annual Report on Form 10-K a line-graph presentation comparing cumulative, five-year stockholder returns on an indexed basis with the S&P 500 Stock Index and either a published industry or line-of-business index or an index of peer companies selected by us.The company has selected for its peer group index a stock index compiled by EEI, because it is the most comprehensive and representative index because as it includes stock performance data for investor-owned electric utility companies.During the five year period shown (2005-2010), we outperformed both the EEI Index and the S&P 500 Stock Index. CVPS S&P 500 EEI Index Page 18 of 128 Item 6.Selected Financial Data The following table summarizes five years of selected consolidated financial data. (in thousands, except per share amounts) Income Statement Operating revenues $ Income from continuing operations $ Income from discontinued operations (a) 0 0 0 0 Net income $ Per Common Share Data Basic earnings from continuing operations $ Basic earnings from discontinued operations Basic earnings per share $ Diluted earnings from continuing operations $ Diluted earnings from discontinued operations Diluted earnings per share $ Cash dividends declared per share of common stock $ Balance Sheet Long-term debt (b) $ Capital lease obligations (b) $ Redeemable preferred stock (b) $
